DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in the application. Claims 21-24 are newly added. No claims have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2018/0055240A1 hereinafter referred to as DeMoss in view of US Patent 5,953,778 hereinafter referred to as Hiatt further in view of US Patent Publication US2009/0100606A1 hereinafter referred to as An. DeMoss discloses a mattress 10 comprising: a zoned spring layer 10 with an upper side, a central axis, a top and a bottom, wherein the zoned spring layer has a first lateral region 20, a second lateral region 30 and a third lateral region 40, wherein the central axis passes through the second lateral region, wherein the first lateral region is disposed between the second lateral region and the top of the mattress, wherein the third lateral region is disposed between the second lateral region .
Hiatt teaches a mattress 10 comprising: an upper pad layer 14 with a lower side; and a zoned spring layer 12 with an upper side, a central axis, a top and a bottom, wherein the lower side of the upper pad layer is adjacent to the upper side of the zoned spring layer, wherein the first lateral region and the third lateral region include coils 44 that are connected to one another by helical-shaped wires 60 and wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of DeMoss as taught by Hiatt to have the helical shaped wires oriented longitudinally from the top to the bottom of the mattress. Such a modification would be obvious to try for the purpose of connecting the springs together. Such a modification would yield expected results.  
An teaches a mattress comprising: an upper foam layer 33 with a lower side; and a zoned spring layer 30 with an upper side, a central axis, a top and a bottom, wherein the lower side of the upper foam layer is adjacent to the upper side of the zoned spring layer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of DeMoss as taught by Wells be utilized with a upper foam layer and fabric cover as taught by Wells for the purpose of forming a mattress. Such a modification would be obvious to try for the purpose of utilizing the spring configuration of DeMoss in a mattress. Such a modification would improve the mattress of DeMoss by 

Re-claim 2, 10
	DeMoss as modified discloses the claimed invention except for wherein the mattress is eighty inches long and sixty inches wide, wherein the first and third lateral regions each has a width of sixty inches, wherein the first lateral region is at least twenty inches long, and wherein the third lateral region is at least thirty inches long.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the mattress to be eighty inches long and sixty inches wide, wherein the first and third lateral regions each has a width of sixty inches, wherein the first lateral region is at least twenty inches long, and wherein the third lateral region is at least thirty inches long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such dimensions are within the working range of a standard mattress with zones. 
Re-claim 3, 11
	DeMoss as modified discloses, 
wherein the first lateral region and the third lateral region include Bonnell springs (see fig. 2 & 3).
Re-claim 4, 12
	DeMoss as modified discloses, 
wherein the first lateral region and the third lateral region include continuous coils (It is well known in the art that a Bonnell spring can be easily substituted with a continuous spring as an equivalent structure (see column 4 lines 30-37, DeMoss)).
Re-claim 6

a mattress cover 40, 50, 50’ that encloses the upper foam layer and the zoned spring layer.
Re-claim 7
	Wells as modified by DeMoss discloses,
wherein the upper foam layer is integrated into the mattress cover.
Re-claim 8
	Wells as modified by DeMoss discloses,
a mattress comprising: a first lateral region of a spring layer, wherein the first lateral region comprises coils that are connected to one another by helical-shaped wires; a second lateral region of the spring layer, wherein the second lateral region comprises individual coils each enclosed in a fabric pocket, wherein a central axis of the mattress passes through the second lateral region, wherein the mattress has a top, a bottom, an upper side and a lower side ; a third lateral region of the spring layer, wherein the third lateral region comprises coils that are connected to one another by helical-shaped wires, wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress, wherein the third lateral region is disposed between the second lateral region and the bottom of the mattress, wherein the first lateral region is disposed between the second lateral region and the top of the mattress; and a mattress cover that entirely encloses the first lateral region, the second lateral region and the third lateral region.
Re-claim 9
	Wells as modified by DeMoss discloses,
further comprising: an upper foam layer 18 disposed between the mattress cover and the first, second and third lateral regions.

	Wells as modified by DeMoss discloses,
wherein the helical-shaped wires are not adapted to be folded over any lateral axis of the mattress that passes through the first lateral region or the third lateral region.

Re-claim 21 
	DeMoss as modified by Wells and Lee discloses, 
wherein the second lateral region is softer than the first lateral region and the third lateral region.

Claims, 5, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss in view Hiatt and An further in view of US Patent Publication US2019/0269251A1 hereinafter referred to as Eigenmann. DeMoss discloses the claimed mattress however does not disclose wherein the metal coils of the second lateral region are made of wire having a diameter of 2.0 millimeters or less, and wherein the coils of the first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters or wherein the metal coils of the second lateral region are made of wire having a smaller gauge than that of the wire from which the coils of the first lateral region and the coils of the third lateral region are made. 
Eigenmann teaches a mattress 66, 100 wherein the metal coils 28 of the second lateral region 50, 106 are made of wire having a smaller gauge (see fig. 4A) than that of the wire 30 from which the coils of the first lateral region and the coils of the third lateral region are made. It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the teachings of Eigenmann to modify the softness of the regions of the mattress. It is well known in the art that the softness/firmness of a spring mattress can be modified by which gauge of wire is selected to for the coil 
As per claims 5 and 13 DeMoss as modified discloses the claimed invention except for wherein the metal coils of the second lateral region are made of wire having a diameter of 2.0 millimeters or less, and wherein the coils of the first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the wire diameter so that second lateral region are made of wire having a diameter of 2.0 millimeters or less, while first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It is understood in the art that the gauge of wire used to make a bed spring can be varied to provide a softer or firmer feel.

Claims 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2020/0178697A1 hereinafter referred to as Mantzis in view of DeMoss and Hiatt. Mantzis disclose a method (see fig. 9) comprising: compressing a mattress 10 that has a zoned spring layer, wherein air is removed from an airtight wrapper 100 surrounding the mattress as the mattress is compressed, wherein the zoned spring layer has a central axis 40, a top, a bottom and lateral regions 20, 30, wherein the central axis passes through the lateral regions; folding the compressed mattress over itself at the central axis; and rolling the compressed and folded mattress about a rolling axis that is perpendicular to the central axis, wherein the helical-shaped wires are oriented parallel to the rolling axis. However does not disclose a first lateral region, a second lateral region and a third lateral region, wherein the central axis passes through the second lateral region, wherein the first lateral region is disposed between the second lateral region and the top of the mattress, wherein the third lateral . 
DeMoss discloses a mattress 10 comprising: a zoned spring layer 10 with an upper side, a central axis, a top and a bottom, wherein the zoned spring layer has a first lateral region 20, a second lateral region 30 and a third lateral region 40, wherein the central axis passes through the second lateral region, wherein the first lateral region is disposed between the second lateral region and the top of the mattress, wherein the third lateral region is disposed between the second lateral region and the bottom of the mattress, wherein the second lateral region includes pocket springs 32, 34 comprised of individual metal coils 32 each encased in fabric 34, wherein the first lateral region and the third lateral region include coils 22, 42 that are connected to one another by helical-shaped wires 26, 46 and wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Mantzis to include pockets around the springs in the second lateral region as taught by DeMoss. For the purpose of reducing the amount of motion transfer in the second lateral region. Such a modification would yield expected results. 
Hiatt teaches a mattress 10 comprising: an upper pad layer 14 with a lower side; and a zoned spring layer 12 with an upper side, a central axis, a top and a bottom, wherein the lower side of the upper pad layer is adjacent to the upper side of the zoned spring layer, wherein the first lateral region and the third lateral region include coils 44 that are connected to one another by helical-shaped wires 60 and wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress. It would have been obvious to 

Re-claim 17
Mantzis as modified by Wells and DeMoss discloses the claimed invention except for wherein the mattress is eighty inches long and sixty inches wide, wherein the first and third lateral regions each has a width of sixty inches, wherein the first lateral region is at least twenty inches long, and wherein the third lateral region is at least thirty inches long.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the mattress to be eighty inches long and sixty inches wide, wherein the first and third lateral regions each has a width of sixty inches, wherein the first lateral region is at least twenty inches long, and wherein the third lateral region is at least thirty inches long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such dimensions are within the working range of a standard mattress with zones. 
Re-claim 18
	Mantzis as modified by Wells and DeMoss discloses,
wherein the first lateral region and the third lateral region include Bonnell springs.
Re-claim 19
	Mantzis as modified by Wells and DeMoss discloses,
wherein the first lateral region and the third lateral region include continuous coils.

16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantzis in view DeMoss and Hiatt further in view of An. DeMoss discloses the claimed mattress however does not disclose wherein the mattress includes a foam layer is disposed above the zoned spring layer or wherein the metal coils of the second lateral region are made of wire having a diameter of 2.0 millimeters or less, and wherein the coils of the first and third lateral regions are made of wire having a diameter greater than 2.0 millimeters. 
Eigenmann teaches a mattress 66, 100 wherein the metal coils 28 of the second lateral region 50, 106 are made of wire having a smaller gauge (see fig. 4A) than that of the wire 30 from which the coils of the first lateral region and the coils of the third lateral region are made. It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the teachings of Eigenmann to modify the softness of the regions of the mattress. It is well known in the art that the softness/firmness of a spring mattress can be modified by which gauge of wire is selected to for the coil spring. A thicker gauge wire results in a firmer free while a thinner gauge wire results in a softer feel. Such a modification would not yield unexpected results. 
As per claims 20 DeMoss as modified discloses the claimed invention except for wherein the metal coils of the second lateral region are made of wire having a diameter of 2.0 millimeters or less, and wherein the coils of the first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the wire diameter so that second lateral region are made of wire having a diameter of 2.0 millimeters or less, while first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It is understood in the art that the gauge of wire used to make a bed spring can be varied to provide a softer or firmer feel.
. 
Claims 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2007/0204566A1 hereinafter referred to as Lee in view of DeMoss and Hiatt. Lee disclose a method (see fig. 9) comprising: compressing a mattress 18 that has a zoned spring layer, wherein air is removed from an airtight wrapper 20 surrounding the mattress as the mattress is compressed, wherein the zoned spring layer has a central axis a top, a bottom and lateral regions, wherein the central axis passes through the lateral regions; folding the compressed mattress over itself at the central axis (see fig. 4); and rolling the compressed and folded mattress about a rolling axis (see fig. 6 and paragraph 0025, 0030, 0031) that is perpendicular to the central axis, wherein the helical-shaped wires are oriented parallel to the rolling axis. However does not disclose a first lateral region, a second lateral region and a third lateral region, wherein the central axis passes through the second lateral region, wherein the first lateral region is disposed between the second lateral region and the top of the mattress, wherein the third lateral region is disposed between the second lateral region and the bottom of the mattress, wherein the second lateral region includes pocket springs comprised of individual metal coils each encased in fabric, wherein each of the first and third lateral regions includes coils that are . 
DeMoss discloses a mattress 10 comprising: a zoned spring layer 10 with an upper side, a central axis, a top and a bottom, wherein the zoned spring layer has a first lateral region 20, a second lateral region 30 and a third lateral region 40, wherein the central axis passes through the second lateral region, wherein the first lateral region is disposed between the second lateral region and the top of the mattress, wherein the third lateral region is disposed between the second lateral region and the bottom of the mattress, wherein the second lateral region includes pocket springs 32, 34 comprised of individual metal coils 32 each encased in fabric 34, wherein the first lateral region and the third lateral region include coils 22, 42 that are connected to one another by helical-shaped wires 26, 46 and wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Lee to include pockets around the springs in the second lateral region as taught by DeMoss. For the purpose of reducing the amount of motion transfer in the second lateral region. Such a modification would yield expected results. 
Hiatt teaches a mattress 10 comprising: an upper pad layer 14 with a lower side; and a zoned spring layer 12 with an upper side, a central axis, a top and a bottom, wherein the lower side of the upper pad layer is adjacent to the upper side of the zoned spring layer, wherein the first lateral region and the third lateral region include coils 44 that are connected to one another by helical-shaped wires 60 and wherein the helical-shaped wires are oriented within the first lateral region and the third lateral region longitudinally from the top to the bottom of the mattress. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress in the method of Lee as taught by Hiatt to have the helical shaped wires oriented longitudinally from the top to the bottom of 

Re-claim 17
Lee as modified by Wells and DeMoss discloses the claimed invention except for wherein the mattress is eighty inches long and sixty inches wide, wherein the first and third lateral regions each has a width of sixty inches, wherein the first lateral region is at least twenty inches long, and wherein the third lateral region is at least thirty inches long.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the mattress to be eighty inches long and sixty inches wide, wherein the first and third lateral regions each has a width of sixty inches, wherein the first lateral region is at least twenty inches long, and wherein the third lateral region is at least thirty inches long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such dimensions are within the working range of a standard mattress with zones. 
Re-claim 18
	Lee as modified by Wells and DeMoss discloses,
wherein the first lateral region and the third lateral region include Bonnell springs.
Re-claim 19
	Lee as modified by Wells and DeMoss discloses,
wherein the first lateral region and the third lateral region include continuous coils.

Claim 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view DeMoss and Hiatt further in view of An. DeMoss discloses the claimed mattress however does not disclose wherein the mattress includes a foam layer is disposed above the zoned spring layer or wherein . 
Eigenmann teaches a mattress 66, 100 wherein the metal coils 28 of the second lateral region 50, 106 are made of wire having a smaller gauge (see fig. 4A) than that of the wire 30 from which the coils of the first lateral region and the coils of the third lateral region are made. It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the teachings of Eigenmann to modify the softness of the regions of the mattress. It is well known in the art that the softness/firmness of a spring mattress can be modified by which gauge of wire is selected to for the coil spring. A thicker gauge wire results in a firmer free while a thinner gauge wire results in a softer feel. Such a modification would not yield unexpected results. 
As per claims 20 DeMoss as modified discloses the claimed invention except for wherein the metal coils of the second lateral region are made of wire having a diameter of 2.0 millimeters or less, and wherein the coils of the first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the wire diameter so that second lateral region are made of wire having a diameter of 2.0 millimeters or less, while first lateral region and the third lateral region are made of wire having a diameter greater than 2.0 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It is understood in the art that the gauge of wire used to make a bed spring can be varied to provide a softer or firmer feel.
Eigenmann teaches a mattress comprising: an upper foam layer 14 with a lower side; and a zoned spring layer with an upper side, a central axis, a top and a bottom, wherein the lower side of the upper foam layer is adjacent to the upper side of the zoned spring layer. It would have been obvious . 

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss in view of in view of Lee. DeMoss discloses the claimed mattress however does not disclose a packaged mattress wherein the first lateral region is folded at the central axis over onto the third lateral region. 
Lee teaches a mothed of packaging a coil spring mattress 18 wherein the first lateral region is folded at the central axis over onto the third lateral region (see fig.4) to form a packaged mattress (see fig. 7). It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the method of packaging as taught by Lee for the purpose of packaging the mattress of Wells. Such a teaching would improve the easy of transporting the mattress. Such a modification would yield expected results.
Re-claim 24
	DeMoss as modified by Wells and Lee discloses, 
wherein the mattress is rolled about a rolling axis that is perpendicular to the central axis (see fig. 6 and paragraph 0025, 0030, 0031).

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Wells does not teach helical wires 42 extending through the .
Applicant appears to argue on page 9 of the remarks that the helical wires cannot extend along in the longitudinal direction of the mattress. Examiner respectfully disagrees the wires are both extending in the longitudinal direction of the mattress and oriented within the first lateral region and third lateral region longitudinally. So, the teaching of the pocketed second lateral region by DeMoss would just result in the second lateral region being pocketed and attached to helical wires. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is arguing limitations and structure not relied on by the Examiner. Examiner does not rely on the comfort attribute of the springs in making the rejections. Applicant argues DeMoss teaches the second lateral region being softer than the first and third region however such a rational is not relied upon in making the rejection. 
Applicant argues that the prior art does not disclosed continuous coil springs. However, Examiner respectfully disagrees, is clearly disclose in paragraph 0017 of DeMoss that the springs of the 
Applicant argues that the prior art does not disclosed the limitation of claim 5. However once again Applicant is arguing limitations not explicitly claimed. Applicant argues claim 5 is claiming the middle region is made of wire that is smaller than the first and third regions. However, that is not the case, applicant is in fact claiming an appropriate diameter of wire for each region independent of one another not comparing the regions. 
Applicant argues that the prior art does not disclosed the limitation of claim 7. In particular the upper foam layer is integrated into a mattress cover. Examiner respectfully disagrees, integrated is to link or coordinate with various parts or aspects. It is clear in Wells that foam is integrated with the cover when the cover envelopes the foam layer.   
Applicant argues that the prior art does not disclosed the limitation of claim 15. Applicant appears to be arguing limitations not relied upon in establishing the rejection. Mantzis simply teaches a method of packaging a spring mattress with can be applied to any spring mattress (besides the folding). 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673